DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/17/2022 has been entered.
Response to Amendment
	The amendments filed on 2/17/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8, 10-11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US Pub No. 2013/0153934) in view of Albrecht (Energy Environ. Sci., 2016, 9, 81) and Shimizu (US Pub No. 2012/0132253)
	Regarding Claim 1, and 10-11, Meitl et al. teaches an apparatus for the capture and storage of power [Fig. 13, 0087], the apparatus comprising:
i)    a first layer acting as a protective layer [50 and 40, Fig. 13, 0087];
ii)    a second layer [plurality of 12, 20 and 30, Fig. 13, 0089] comprising a device that is able to generate power from a natural energy source, wherein the first layer simultaneously allows the second layer to be exposed to the natural energy source [first layer 50 allows for sunlight to be directed to PV 20, 0089]; and
iii)    a third layer comprising an energy distribution system [third layer is 10, which comprises a control circuit which controls display units 30, 0087, and substrate 10 can be made of a variety of materials such as metal or polymer, 0095].
	Meitl et al. is silent on wherein the device comprising one or more photovoltaic cells are manufactured via perovskite crystallization, wherein the third layer comprises three sub-layers, wherein the sub-layers comprises three sub-layers and  include an electrically conductive sub-layer sandwiched between an upper sub-layer and a lower sub-layer, both upper and lower sub-layers being substantially electrically non-conductive; and wherein the electrically conductive sub-layer provides flexibility and movement tolerance.
	Albrecht et al. teaches the use of a tandem solar cell comprising crystalline silicon and a perovskite absorber [Abstract], where the perovskite layer comprises perovskite crystals [page 83, middle right of page]. The tandem cell would provide higher efficiencies than single junction silicon solar cells [Abstract].
	Since Meitl et al. teaches a photovoltaic elements which comprise crystalline silicon [0081], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the crystalline silicon photovoltaic element of Meitl et al. with the tandem solar cell of Abrecht et al. in order to provide a solar cell with higher efficiency [Abstract].
	Shimizu et al. teaches an electrical configuration for a solar module used to prevent thermal expansion of the components [0020-0024] comprising a third layer in the form of a substrate comprising a conductive layer in the form of a mesh [7, Fig. 20, and 0081-0082, and layer 7 can be stretchable, 0072, layer 7 can be made of aluminum or copper] between non conductive layer [8, Fig. 20, 0085] and non conductive layer [4, Fig. 20, 0099]. The conductive layer 7 is connected to a terminal box [9, fig. 20, 0068].
	Since Meitl et al. also teaches the use of a substrate as the third layer and it can comprises metals or polymers, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the substrate of Meitl et al. with the substrate of Shimizu et al. in order to provide a solar module that can prevent breakage of the lead wires of the solar cell module and other problems under environments exposed to wind and rain or to temperature differentials [0021, 0020-0024].
	Within the combination above, the electrical conductive sub-layer made of a copper mesh, which is the same as disclosed by the applicant [Specification, page 7, ln 10-20], and would have been expected to have flexibility, and movement tolerance.	
	Within the combination above, modified Meitl et al. teaches all the structural limitations of the claim including photovoltaic elements comprising a perovskite material in the final product; therefore, it is the view of the examiner, based on the teaching of modified Meitl et al., has a reasonable basis to believe that the teaching of modified Meitl et al. meets the product by process limitation of “wherein the device comprising one or more photovoltaic cells are manufactured via perovskite crystallization.” 	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 2, within the combination above, modified Meitl et al. teaches wherein the second layer comprises a plurality of photovoltaic cell [20, Fig. 13, 0087].
	Regarding Claim 3, within the combination above, modified Meitl et al. teaches wherein the plurality of photovoltaic cells is located on a surface of the second layer that is proximal to the first layer [In figure 13, second layer is “situated close to” the first layer meeting limitation of “proximal to the first layer”].
	Regarding Claim 4, within the combination above, modified Meitl et al. teaches wherein the plurality of photovoltaic cells is located on one or more sides of the second layer [Fig. 13, 0082].
	Regarding Claim 8, within the combination above, modified Meitl et al. teaches wherein the second layer further comprises one or more light emitting diodes; the one or more light emitting diodes optionally being located on the surface of the second layer that is proximal to the first layer [Fig. 13, 0087].
	Regarding Claim 10, within the combination above, modified Meitl et al. teaches wherein the sub-layers comprises three sub-layers and  include an electrically conductive sub-layer sandwiched between an upper sub-layer and a lower sub-layer, both upper and lower sub-layers being substantially electrically non-conductive [See rejection of claim 1, 0081-0082].
	Regarding Claim 11, within the combination above, modified Meitl et al. teaches wherein the conductive sub-layer comprises a composite alloy material comprising one or more of a rare earth magnetic metal, copper, copper oxide, graphene, graphene oxide, cobalt and/or nickel [See rejection of claim 1, 0081-0082, copper].
	Regarding Claim 12, within the combination above, modified Meitl et al. teaches wherein the conductive sub-layer comprises a flexible conductive mesh structure [See rejection of claim 1, 0081-0082, 0072]
	Regarding Claim 16, within the combination above, modified Meitl et al. teaches wherein the first, second and third layers of the apparatus together form a tile or panel [Fig. 13, 0089].
	Regarding Claim 17, within the combination above, modified Meitl et al. teaches wherein the first and second layers of the apparatus together form a tile or panel, which is then connected to the third layer [Fig. 13, 0089].
	Regarding Claim 18, within the combination above, modified Meitl et al. teaches wherein the conductive sub-layer provides an energy distribution system to distribute electricity generated by the apparatus across a plurality of interconnected apparatuses [See rejection of claim 1, 0068]
	Regarding Claim 19, within the combination above, modified Meitl et al. teaches an array comprising a plurality of apparatuses according to claim 1 interconnected with each other [Fig. 15-16, 0092].
Claims 6 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US Pub No. 2013/0153934) in view of Albrecht (Energy Environ. Sci., 2016, 9, 81) and Shimizu (US Pub No. 2012/0132253) as applied above in addressing claim 1, in further view of Iwasaki (US Pub No. 2014/0230883)
	Regarding Claim 6, within the combination above, modified Meitl et al. is silent on wherein the apparatus comprises a housing, the housing comprising a resin material containing an amount of one or more of graphene oxide, boron nitride, fire retardant additives, carbon black and/or graphite.
	Iwasaki et al. teaches a housing formed of a resin [0028] in order to provide a constant heat dissipating property [0028].
	Since both Meitl et al. and Iwasaki et al. teach a PV concentrator module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the housing in the apparatus of Meitl et al. with the housing of Iwasaki et al. in order to provide a provide a constant heat dissipation for the apparatus of Meitl et al. [0028]
	Regarding Claim 21, within the combination above, modified Meitl et al. is silent on wherein electrical power is stored in a battery located within a battery cell.
	Iwasaki et al. teaches a concentrator photovoltaic panel which provides a battery used to store energy from the solar cells [0023].
	Since Meitl et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention utilized the battery of Iwaskai et al. with the concentrator photovoltaic panel of Meitl et al. as it is merely the selection of a known storage means for solar cell in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 22, within the combination above, modified Meitl et al. is silent on wherein the array is operated in conjunction with one or more energy management cells, the one or more energy management cells each comprising a printed circuit board, which controls the flow of electricity across the array.
	Iwasaki et al. teaches a concentrator photovoltaic panel comprising a flexible printed circuit, which provides a battery used to store energy from the solar cells [0023] and an energy management cell [diode 125, Fig. 7, 0067] used to bypass the solar cells which do not generate power due to a failure or the like can prevent from disturbing the power generation of the whole circuit 12A for power generation [0067].
	Since Meitl et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention utilized the energy management cells of Iwasaki et al. in order to bypass the solar cells which do not generate power due to a failure [0067].
	Regarding Claim 23, within the combination above, modified Meitl et al. teaches wherein each energy management cell controls the flow of electricity across a minimum cluster of four or more apparatuses [See rejection above].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US Pub No. 2013/0153934) in view of Albrecht (Energy Environ. Sci., 2016, 9, 81) and Shimizu (US Pub No. 2012/0132253) as applied above in addressing claim 1, in further view of Lim (US Pub No. 2015/0287863)
	Regarding Claim 7, within the combination above, modified Meitl et al. is silent on wherein the second layer comprises quantum dots and/or a dye material.
	Lim et al. teaches a solar cell made of silicon, quantum dots, or a dye material [0038].
	Since both Meitl et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention before the filing of the invention to modify the solar cells of Meitl et al. with the quantum dots or dye material of Lim et al. as it is merely the selection of a known photovoltaic materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US Pub No. 2013/0153934) in view of Albrecht (Energy Environ. Sci., 2016, 9, 81) and Shimizu (US Pub No. 2012/0132253) as applied above in addressing claim 9, in further view of Daniel (US Pub No. 2012/0103392)
	Regarding Claim 13, within the combination above, modified Meitl et al. is silent on wherein the conductive sub-layer comprises one or more sensors located thereon. 
	Daniel et al. teaches a substrate with solar cells which includes a sensor [0016].
	Since Meitl et al. also teaches the use of a substrate for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add a sensor to the substrate of Meitl et al. as shown by Daniel et al. as it is merely the selection of known functional substrate components for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US Pub No. 2013/0153934) in view of Albrecht (Energy Environ. Sci., 2016, 9, 81) and Shimizu (US Pub No. 2012/0132253) as applied above in addressing claim 1, in further view of Hobbie (US Pub No. 2010/0096003)
	Regarding Claim 14, within the combination above, modified Meitl et al. is silent on wherein the second layer and third layer are connected together by one or more magnets.
	Hobbie et al. teaches the use of a magnetic layer [27, Fig. 1, 0065, abstract] used to create and/or generate greater photon and electron excitement, retention and absorption within the crystalline matrix of the photovoltaic solar cell device [Abstract].
	Since Meitl et al. is concerned about providing higher efficiency [0144], it would have bene obvious to one of ordinary skill in the art before the filing of the invention to modify the third layer of Meitl et al. with the magnetic layer of Hobbie et al. in order to create and/or generate greater photon and electron excitement, retention and absorption within the crystalline matrix of the photovoltaic solar cell device [Abstract].
	Regarding Claim 15,  within the combination above, modified Meitl et al. teaches wherein the second layer comprises one or more magnets on a lower surface thereof, and the upper sub-layer of the third layer has a magnet positioned at one or more corners thereof [See rejection above].
	Regarding Claim 20, within the combination above, modified Meitl et al. teaches wherein any two or more apparatuses are connected to each other using one or more magnetic connectors, or a bonding or connecting conductive material [See rejection above].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 10-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726